Exhibit 10.4

LOAN MODIFICATION AGREEMENT NO. 6

Preamble:  This Loan Modification Agreement No. 6 (this “Agreement”), dated as
of July 3, 2007 (the “Amendment Date”), is made by and among Wells Fargo Bank,
National Association, acting through its Wells Fargo Business Credit operating
division, as Agent; each Person identified as a “Lender” on the signature page
hereof, as lenders; and each Person identified as a “Borrower” on the signature
page hereof, as borrowers (each, a “Borrower”, and, collectively, the
“Borrowers”), for the purpose of amending or otherwise modifying the terms of
that certain Credit Agreement dated as of August 12, 2005 (which, as it has
been, or hereafter may be, modified or amended, the “Credit Agreement”), among
the Borrowers, the various lenders from time to time party thereto (the
“Lenders”) and Wells Fargo Bank, National Association, acting through its Wells
Fargo Business Credit operating division, as a Lender and as agent for the
Lenders (in such capacity, the “Agent”).  Now, therefore, in consideration of
the mutual promises contained herein and in the Credit Agreement, the receipt
and sufficiency of which are hereby acknowledged, the Agent, the Lenders and the
Borrowers, each intending to be legally bound, agree as follows:


1.        DEFINITIONS.  CAPITALIZED TERMS USED HEREIN, BUT NOT EXPRESSLY DEFINED
THEMSELVES HEREIN, SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE CREDIT
AGREEMENT.


2.        INCREASE IN LETTER OF CREDIT SUB-FACILITY AMOUNT.  THE LETTER OF
CREDIT SUB-FACILITY LIMIT SHALL BE INCREASED FROM SIX MILLION DOLLARS
($6,000,000) TO SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000).  IN
FURTHERANCE OF THE FOREGOING, THE DEFINITION OF “LETTER OF CREDIT SUB-FACILITY
AMOUNT” SET FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE DEEMED TO BE
AMENDED TO READ AS FOLLOWS:

“Letter of Credit Sub-Facility Amount” means Seven Million Five Hundred Thousand
Dollars ($7,500,000).


3.        AMENDMENT FEE.  TO INDUCE THE AGENT TO ENTER INTO THIS AGREEMENT, EACH
BORROWER HEREBY JOINTLY AND SEVERALLY AGREES TO PAY TO THE AGENT (A) ON THE
AMENDMENT DATE, A FULLY-EARNED AND NON-REFUNDABLE AMENDMENT FEE IN THE AMOUNT OF
$5,000, AND (B) WITHOUT LIMITING THE OBLIGATION OF THE BORROWERS TO REIMBURSE
THE AGENT FOR COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE LOAN DOCUMENTS,
ON DEMAND BY THE AGENT, ALL FEES, COSTS AND EXPENSES INCURRED BY THE AGENT IN
CONNECTION WITH THIS AGREEMENT, INCLUDING THE REASONABLE FEES AND OUT-OF-POCKET
EXPENSES OF COUNSEL TO THE AGENT.


4.        INDUCING REPRESENTATIONS.  TO INDUCE THE AGENT AND THE LENDERS TO
ENTER INTO THIS AGREEMENT, EACH BORROWER HEREBY REPRESENTS AND WARRANTS THAT:
(A) SUCH BORROWER IS DULY AUTHORIZED TO ENTER INTO THIS AGREEMENT, AND THIS
AGREEMENT, UPON ITS EXECUTION BY SUCH BORROWER, THE AGENT AND EACH LENDER, WILL
CONSTITUTE SUCH BORROWER’S LEGAL, VALID AND BINDING OBLIGATIONS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AGAINST SUCH BORROWER; (B) AFTER GIVING EFFECT TO THIS
AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS; (C) NO PRESENT RIGHT OF
SETOFF, COUNTERCLAIM, RECOUPMENT CLAIM OR DEFENSE EXISTS IN SUCH BORROWER’S
FAVOR IN RESPECT OF ITS PAYMENT OR PERFORMANCE OF ANY OBLIGATIONS; AND (D)
EXCEPT AS MODIFIED BY THIS AGREEMENT, ALL TERMS OF THE CREDIT AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


--------------------------------------------------------------------------------



5.        RELEASE.  EACH BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES
AND FOREVER DISCHARGES THE AGENT AND EACH LENDER, AND ANY AND ALL PARTICIPANTS,
PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS,
INDEMNITORS, SUCCESSORS AND ASSIGNS OF THE AGENT AND EACH LENDER, TOGETHER WITH
ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS, ATTORNEYS AND
EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF
ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR
UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH ANY
BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR
OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING
FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AGREEMENT, WHETHER
SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR
UNKNOWN.


6.        MISCELLANEOUS.  EACH EXISTING LOAN DOCUMENT SHALL BE DEEMED MODIFIED
HEREBY ON THE AMENDMENT DATE AS NECESSARY TO CONFORM ITS TERMS TO THE TERMS OF
THE CREDIT AGREEMENT, AS MODIFIED HEREBY.  THIS AGREEMENT CONSTITUTES A LOAN
DOCUMENT, AND SHALL BE GOVERNED AND CONSTRUED ACCORDINGLY.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE AGENT, THE LENDERS AND THE BORROWERS
RELATIVE TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES AND REPLACES ANY PRIOR
UNDERSTANDINGS AND AGREEMENTS, WRITTEN OR ORAL, IN REGARD THERETO.  THIS
AGREEMENT SHALL BE BINDING ON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS AND
ASSIGNS OF THE BORROWERS, THE AGENT AND THE LENDERS.  THE BORROWERS SHALL
REIMBURSE THE AGENT FOR ALL COSTS WHICH THE AGENT INCURS, INCLUDING REASONABLE
ATTORNEYS FEES, IN THE PREPARATION, NEGOTIATION, EXECUTION AND PERFORMANCE OF
THIS AGREEMENT AND ANY RELATED LOAN DOCUMENTS, AND THE RECORDING OF ANY LOAN
DOCUMENTS IN CONNECTION HEREWITH.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Agent, the Lenders and the Borrowers have executed this
Agreement, by and through their respective authorized officers, as of the
Amendment Date.

“Borrowers”:

 

 

 

 

 

NATIONAL R.V. HOLDINGS, INC.

 

 

 

 

By:

 

/s/ Thomas J. Martini

 

Name:

 

Thomas J. Martini

 

Title:

 

CFO

 

 

 

 

 

 

 

NATIONAL R.V., INC.

 

 

 

 

 

By:

 

/s/ Thomas J. Martini

 

Name:

 

Thomas J. Martini

 

Title:

 

Treasurer

 

 

 

 

 

 

 

“Agent” and sole “Lender”:

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, acting through its Wells

 

Fargo Business Credit operating division, as
the Agent and the sole Lender

 

 

 

 

By:

/s/ Charles F. Liles

 

 

 Charles F. Liles, Vice President

 

3


--------------------------------------------------------------------------------